      Case 5:15-cv-00065-RSB-BWC Document 70 Filed 12/01/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              WAYCROSS DIVISION


 DEANGELO GALES,

               Plaintiff,                                CIVIL ACTION NO.: 5:15-cv-65

        v.

 COMMISSIONER HOMER BRYSON, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 69). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants’ Motion for Summary Judgment,

(doc. 61), DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status

on appeal.

       SO ORDERED, this 1st day of December, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
